                  United States District Court
                    District of Massachusetts

                                   )
Ashley Kim,                        )
                                   )
          Plaintiff,               )
                                   )
          v.                       )    Civil Action No.
                                   )    19-12009-NMG
Public Schools of Brookline et     )
al,                                )
                                   )
          Defendants.              )



                        MEMORANDUM & ORDER

GORTON, J.

     This case arises from an employment dispute between pro se

plaintiff Ashley Kim (“Kim” or “plaintiff”) and her former

employer, Public Schools of Brookline (“the District”, named

therein as “Brookline Public Schools”).    Plaintiff has also

named the Town of Brookline (“the Town”) as a co-defendant.

     The rambling, obscure complaint against the District and

the Town (collectively, “defendants”) does not clearly set out

the legal basis for the action.    A close reading of the

complaint (and crediting the District’s interpretation thereof)

suggests that Kim has attempted to present the following counts:

(1) wrongful termination; (2) intentional infliction of

emotional distress; (3) defamation (both libel and slander); (4)

sex discrimination; (5) age discrimination; (6) race


                                  -1-
discrimination; (7) national origin discrimination; (8)

retaliation; (9) loss of consortium; (10) “violation of First

Amendment rights” and (11) violation of privacy.

     Pending before the Court are defendants’ two motions to

dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6).    For the following reasons those motions will be

allowed.

I.   Background

     A.     The Parties

            From September, 2016, to April, 2017, plaintiff was

employed by the District as a substitute teacher.    Prior to

becoming a substitute teacher, she worked as a page at the

Public Library of Brookline (“the library”) from June, 2016

until October, 2016, when she voluntarily resigned.

            Public Schools of Brookline is the public-school

district in Brookline, Massachusetts.    Defendant Town of

Brookline is a municipality which operates the library but does

not oversee the District or play any role in its personnel

decisions.

     B.     Kim’s Employment with Defendants

     Given the discursive nature of Kim’s complaint, the

incidents underlying the instant action are difficult to divine.

The Court outlines the facts as set forth in the District’s

brief and a letter written to Kim from the Director of Human


                                 -2-
Resources for the District (“the Director”) which Kim attached

as an exhibit to her complaint.

       That letter, dated April 12, 2017, suggests that Kim was

removed from the District’s substitute teaching list because she

reportedly shared overly personal and inappropriate information

with students.    The letter also refers to an in-person meeting

that occurred on April 11, 2017, between Kim and the Director.

According to the letter, Kim admitted at that meeting that she

was unable to manage classroom behavior and that in an hour-long

class, it took her multiple attempts to take attendance and

distribute laptops.

       Plaintiff’s complaint also briefly recounts her employment

with the library.    Kim alleges that she faced racial

discrimination there, but she does not recount any particular

incident and she has apparently named the Town in lieu of the

library as a defendant.

       C.   Plaintiff’s Allegations

       Kim alleges that she was wrongfully terminated by the

District in violation of state and federal anti-discrimination

law.    She avers that (1) as a result of the firing she suffered

from depression, anxiety and emotional distress, (2) the

District’s April, 2017, dismissal letter and emails exchanged

amongst district employees damaged her reputation and (3) the

District has prohibited her from speaking about her firing.

                                  -3-
Finally, she claims that students invaded her privacy by

photographing and videotaping her during class.

     D.     Procedural History

     On July 9, 2018, the plaintiff filed a pro se complaint in

the Massachusetts Superior Court for Middlesex County against

the District (named therein as “Brookline Town Hall”) alleging

that she was discriminated against on the basis of age, sex,

race, color and national origin when she was terminated as a

substitute teacher.    The District moved to dismiss that action

on the grounds that Kim failed to exhaust her administrative

remedies with the Massachusetts Commission Against

Discrimination (“MCAD”) within the statutory deadline.    On May

9, 2019, the Superior Court allowed that motion but granted

plaintiff leave to file an amended complaint.    Kim chose not to

amend her complaint and instead appealed that dismissal.    The

case is currently pending before the Massachusetts Appeals

Court.

     Plaintiff then filed a federal complaint with the Equal

Employment Opportunity Commission (“EEOC”) with respect to her

dismissal by the District.    On June 24, 2019, the EEOC notified

Kim that her claim was untimely.    That same day, Kim apparently

filed another charge with the MCAD, which she acknowledges was

untimely.    The EEOC sent Kim a notice of dismissal but also

issued a right to sue letter provided that Kim file suit within

                                 -4-
90 days of its receipt.   Plaintiff did not record notice of

receipt as advised by the EEOC and filed the instant action

September, 24, 2019.   On December 31, 2019, both defendants

separately moved to dismiss the case.

II.   Motion to Dismiss – the District

      A. Legal Standard

      To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).   A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).    A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.   Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

      When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

                                 -5-
judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

     In order to safeguard the rights of pro se litigants,

Courts should “construe liberally a pro se complaint”. Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).    That said, pro

se plaintiffs are not insulated “from complying with procedural

and substantive law.” Id.   The leeway afforded to pro se

plaintiffs shields them when the Court “may intuit the correct

cause of action, even if it was imperfectly pled” but it does

not shield a litigant when the claim lacks the requisite factual

support. Id.

     B. Application

     The District maintains that it is unable to discern

plaintiff’s claims and suggests that Kim’s complaint merely

recounts feelings and observations with respect to certain

matters and makes assorted conclusory legal allegations.

     Fed. R. Civ. P. 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief” Iqbal, 556 U.S. at 677-78 (internal

quotation marks omitted).   The standard set forth by Rule 8

“demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. at 678.    Plaintiff’s obtuse and

disjointed complaint fails to meet that standard.    For example,

her written complaint alleges that she was wrongfully terminated

                                -6-
because the termination was effectuated “in a very cruel and

painful way.”   Such “naked assertion[s] devoid of further

factual enhancement” are insufficient to state a claim. Id. at

678 (internal quotation marks omitted).

     Even construed liberally, plaintiff’s complaint is replete

with conclusory statements and fails to contain sufficient

factual allegations to state a “claim for relief that is

plausible on its face.”     Id.

     C. Res Judicata

        1. Legal Standard

     Plaintiff’s claims are also barred under the doctrine of

“res judicata” or claim preclusion.

     Under the doctrine of res judicata,

     a final judgment on the merits of an action precludes the
     parties or their privies from relitigating issues that were
     or could have been raised in that action.

Havercombe v. Dept. of Educ. of Com. of P.R., 250 F.3d 1, 3 (1st

Cir. 2001) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)).

The federal-law standard requires:

     (1) a final judgment on the merits in an earlier action;
     (2) an identity of the cause of action in both the earlier
     and later suits; and (3) an identity of parties or privies
     in the two suits.

Id. (quoting Kale v. Combined Ins. Co. of America, 924 F.2d

1161, 1166 (1st Cir. 1991)).      Moreover, federal courts must

“give preclusive effect to state-court judgments when the courts


                                   -7-
of the State from which the judgments emerged would do so.”

Allen, 449 U.S. at 96.


        2. Application

     In May, 2019, in the state court proceedings, Superior

Court Judge Karen Green allowed the motion of the District to

dismiss for failure to state a claim and dismissed plaintiff’s

claims with prejudice.   A dismissal for failure to state a claim

is considered a dismissal on the merits. AVX Corp. v. Cabot

Corp., 424 F.3d 28, 30 (1st Cir. 2005); see also Andrews-Clarke

v. Lucent Techs., Inc., 157 F.Supp.2d 93, 99 (D. Mass. 2001).

     The claims set forth in Kim’s pro se state court complaint

center on her alleged wrongful termination by the District.    Kim

named the “Town of Brookline” as the defendant in her state

court action but her claims were directed exclusively at the

District.   The prior action also dealt with the same incident as

described in this one.   In summary, the plaintiff’s claims are

barred under the doctrine of claim preclusion because there was

a final judgment on the merits in the state court action and

there is identity of the parties and claims in both suits.


III. Motion to Dismiss – Town of Brookline

              A. Proper Parties

     The Town avers that it should be dismissed as a defendant

in the instant matter because it was not involved in the

                                  -8-
decision to terminate Kim’s employment and thus it is not a

proper party to the suit.      Courts can scrutinize the allegations

in a complaint to determine the proper party to a suit. Callahan

v. Wells Fargo & Co., 747 F.Supp.2d 247, 251 (D. Mass. 2010).

After the court identifies the proper party, “the court may turn

to the substantive legal issues in the case.” Id.


              B. Application

     The allegations in the complaint pertain primarily to Kim’s

termination as a substitute teacher but she does briefly refer

to her employment by the Town as a library page.     The complaint

describes an incident when Kim became dizzy and fell during her

shift but it does not assert any claim against the Town

resulting from that fall.

     Plaintiff claims that the Town is “in charge” of both

Public Schools of Brookline and the public library.     The Town

acknowledges that it oversees the library, but maintains that it

is without authority to direct employment decisions pertaining

to District employees and that it was not at all involved in the

decision to discontinue Kim’s employment as a substitute

teacher.   The Town explains that such authority over the Public

Schools of Brookline rests with the Brookline School Committee

and the Superintendent of the District pursuant to M.G.L. c. 71.




                                   -9-
     Plaintiff’s allegation that the Town was involved in the

decision to terminate Kim’s employment is conclusory at best.

The Town is not a proper defendant in this action because the

gravamen of Kim’s allegations pertains to the District’s

decision to terminate her employment.      The Town’s motion to

dismiss will therefore be allowed.



                                ORDER


     For the forgoing reasons, the District’s Motion to Dismiss

(Docket No. 17) and the Town’s Motion to Dismiss for Failure to

State a Claim (Docket No. 19) are ALLOWED and plaintiff’s claims

are DISMISSED with prejudice.




So ordered.


                                        /s/ Nathaniel M. Gorton
                                        Nathaniel M. Gorton
                                        United States District Judge
Dated August 18, 2020




                                -10-
